DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 12, 2021 has been entered.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-8 and 20 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a controller for activating said actuator to control rotational angular position of the table to at least one first and second prescribed rotations during operation of the solar tracker system to optimize the receipt of the sun's radiation onto said photovoltaic modules, such that said first prescribed rotation is at a first location rotated in a first direction beyond a targeted angle of 
Claims 9-14 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "providing an actuator coupled to the beam for rotating the pivoting table about the axis of rotation through the rotational angle range; and activating said actuator with a controller to control rotational angular position of the table to at least one prescribed overshoot rotation and at least one prescribed angular return rotation during operation of the solar tracker system.”
Claims 15-19 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of “a controller for activating said actuator to control rotational angular position of the table to at least a prescribed rotation during operation when said controller infers a displaced condition of the solar tracker system to optimize the receipt of the sun's radiation onto said photovoltaic modules, such that said first prescribed rotation is at a first location rotated in a first direction at targeted angle of incidence plus a delta displacement angle.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Corio et al. (Patent No. US 9,281,778 B2) discloses mounting bracket assemblies and related systems and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/
Primary Examiner, Art Unit 2878